DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 8, filed 3/9/21, with respect to claim 10 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection has been withdrawn. 

Applicant’s arguments, see page 10, filed 3/9/21, with respect to the rejection(s) of claim(s) 1-5, 7-9 and 11-15 under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of U.S. patent application publication 2008/0112734 by Furuya et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2)	Regarding claim 1, Oka teaches a print termination method comprising: detecting, by a processor, a reset within a print apparatus during a printing process (figure 18, item S301; reset [i.e. an error] can be detected), wherein the print apparatus includes a plurality of nodes that control operations of components in the print apparatus, identifying, by the processor, among the plurality of nodes, a reset node at which the reset occurred (paragraph 40; sensor 14 [i.e. a “node” among the plurality in the MFP] can be identified by the processor as throwing an error), and controlling, by the processor, an operation of a selected node that was controlled by the reset node as part of a termination procedure (figure 18; paragraphs 80-83; termination process shown uses “selected nodes” [e.g. CPU(B), the display, a timer, a sheet sensor in the document tray, etc.] to terminate current processing as shown in S310).
Oka does not specifically teach controlling, by the processor, an operation of a selected node to remove ink from a component in the print apparatus.
Furuya teaches controlling, by the processor, an operation of a selected node to remove ink from a component in the print apparatus (paragraph 112; ink is cleaned from roller 80 even after a malfunction [i.e. reset] such as a paper jam).
	Oka and Furuya are combinable because they are both from the printer error field of endeavor.
It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine Oka with Furuya to add ink removal from a 
3)	Regarding claim 2, Oka teaches the print termination method of Claim 1, wherein the reset occurred at an electronic board within the print apparatus (paragraph 40; CPU(A) that receives the error signal from sensor 14 is an “electronic board”).
4)	Regarding claim 3, Oka teaches the print termination method of Claim 1, further comprising:2PATENTAtty Docket No.: 85814118 App. Ser. No.: 16/605,590causing other components in the print apparatus that were not controlled by the reset node to continue ongoing operations to completion (paragraphs 80-83; CPU(A) and CPU(B) [i.e. “components”] continue functioning despite the error at sensor 14).
5)	Regarding claim 4, Oka teaches the print termination method of Claim 1, wherein the component comprises a subsystem of the print apparatus (paragraph 80; CPU(B) is a “subsystem” of the MFP and can be the “component” that is operated as defined in claim 1).
6)	Regarding claim 5, Oka teaches the print termination method of Claim 1, wherein the component comprises a consumable of the print apparatus (figure 18, item S310; if printing procedure is terminated in the middle of printing then a “component” of stopping printing are the consumables of paragraph 28 [e.g. toner]).
7)	Regarding claim 6, Oka (as combined with Furuya in the rejection of claim 1 above) teaches the print termination method of Claim 1, further comprising: controlling, by the processor, an ink-removal operation at another component downstream from the component that was controlled by the reset node as part of the termination procedure 
8)	Regarding claim 7, Oka teaches the print termination method of Claim 1, further comprising: monitoring sheets moving through the print apparatus to identify a delay in arrival of the sheet at a monitoring location, and counting the sheets monitored at the monitoring location (paragraph 40; sensor 14 monitors sheets by counting to 1).
9)	Regarding claim 8, Oka teaches the print termination method of Claim 7, wherein the sheets are monitored at a sheet path sensor within the print apparatus (paragraph 40; sensor 14 monitors sheets in the conveyance path).
10)	Regarding claim 9, Oka teaches the print termination method of Claim 1, wherein the reset node is a Paper Control Node in the print apparatus (paragraph 40; procedure of figure 18 is responsive to error detected at sensor 14, the paper sensor being a “paper control node”).
11)	Claims 11-15 are taught in the same manner as described in the rejection of claims 1, 2, 3, 1 and 6 above, respectively.

12)	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2018/0150267 by Oka et al., and further in view of U.S. patent application publication 2008/0112734 by Furuya et al. as applied to claim 1 above, and further in view of U.S. patent application publication 2011/0305468 by Fujiwara.
	Oka does not specifically teach the print termination method of Claim 1, wherein the reset node is a Binary-Ink-Developer (BID) Control Unit Node in the print apparatus.
	Fujiwara teaches the print termination method of Claim 1, wherein the reset node is a Binary-Ink-Developer (BID) Control Unit Node in the print apparatus (paragraph 63; print processing can be terminated when an error is detected at the toner dispenser or the photoconductive drum).
	Oka and Fujiwara are combinable because they are both from the printer error field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine Oka with Fujiwara to add determining a toner dispensing error.  The motivation for doing so would have been to produce a better quality test pattern (paragraph 63).  Therefore it would have been obvious to combine Oka with Fujiwara to obtain the invention of claim 10.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN O DULANEY whose telephone number is (571)272-2874.  The examiner can normally be reached on Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on (571)272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BENJAMIN O. DULANEY
Primary Examiner
Art Unit 2676



/BENJAMIN O DULANEY/           Primary Examiner, Art Unit 2672